DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,555,015 in view of Ruffini et al. US 2015/0089517 A1.
The difference between claim 1 of the instant application claim and U.S. Patent 10,555,015 claim 1 is shown below.
Instant Application claim 1
U.S. Patent 10,555,015 claim 1
A method for indicating media viewership, the method comprising:
A method for indicating viewership of a video, comprising:
receiving a request to present a page that includes a representation of a media content item;


identifying a video based at least in part on a viewing history of a first user associated with a user device;

receiving a request to present a page that includes a representation of the video;

identifying a group of users connected to the first user associated with the user device;
determining, for the media content item, a viewership status of users in a group of users connected to a first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item; 

determining a viewership status of each user in the group of users corresponding to the video, wherein the viewership status corresponds to one of a plurality of categories each indicating a different level of engagement with the video;

identifying a subset of users in the group of users based at least in part on the viewership status; and
causing the requested page to be presented on a computing device, wherein the requested page includes a first portion that includes the representation of the media content item and a second portion that indicates viewership information corresponding to the media content item, wherein the 

the video; and a second portion that indicates viewership information corresponding to the video, wherein the second portion includes a plurality of 




Regarding Claim 1, U.S. Patent No. US 10,555,015 fails to disclose:
receiving a request to present a page that includes a representation of a media content item;
in analogous art, Ruffini discloses 
receiving a request to present a page that includes a representation of a media content item (see paragraph [0024]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. US 10,555,015  with the teaching as taught by Ruffini in order to provide on-demand content or may serve and manage interactive content (e.g., a form of content with which 
Claim 2 correspond to patent claim 2.
	Claim 3 correspond to patent claim 3.
	Claim 4 correspond to patent claim 4.
Claim 5 correspond to patent claim 5.
Claim 6 correspond to patent claim 6.
	Claim 7 correspond to patent claim 1 (last limitation).

4.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. US 10,555,015 in view of Ruffini et al. US 2015/0089517 A1.
The difference between claim 8 of the instant application claim and U.S. Patent 10,555,015 claim 8 is shown below.

Instant Application claim 8
U.S. Patent 10,555,015 claim 8
A system for indicating media viewership, 

the system comprising: 

A system for indicating viewership of a video, the system comprising:

a memory; and 
a hardware processor that is configured to:
a hardware processor coupled to the memory that is configured to:



identify a video based at least in part on a viewing history of a first user associated with a user device;

receive a request to present a page that includes a representation of the video;

in response to receiving the request, identify a group of users connected to the first user associated with the user device;
determine, for the media content item, a viewership status of users in a group of users connected to a first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item;
determine a viewership status of each user in the group of users corresponding to the video, wherein the viewership status corresponds to one of a plurality of categories each indicating a different level of engagement with the video;



identify a subset of users in the group of users based at least in part on the viewership status; and 
 cause the requested page to be presented on a computing device, wherein the requested page includes a 

video; and a second portion that indicates viewership information corresponding to the video, wherein the second portion includes a plurality of groups of indicators each corresponding to a category of the plurality of categories each indicating a different level of engagement with the video, wherein each indicator in the group of indicators represents the viewership status of the user and corresponds to a user in the identified subset of users, and wherein a user included in a first group of indicators is inhibited from inclusion in a second group of indicators.


Regarding Claim 8, U.S. Patent No. US 10,555,015 fails to disclose:
receiving a request to present a page that includes a representation of a media content item;
in analogous art, Ruffini discloses 
receiving a request to present a page that includes a representation of a media content item (see paragraph [0024]);

Claim 9 correspond to patent claim 9.
	Claim 10 correspond to patent claim 10.
	Claim 11 correspond to patent claim 11.
Claim 12 correspond to patent claim 12.
Claim 13 correspond to patent claim 13.
	Claim 14 correspond to patent claim 8 (last limitation).

5.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10,555,015 in view of Ruffini et al. US 2015/0089517 A1.
The difference between claim 15 of the instant application claim and U.S. Patent 10,555,015 claim 8 is shown below.
Instant Application claim 15
U.S. Patent 10,555,015 claim 15
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to media viewership, the method comprising:
video, the method comprising:


 
identifying a video based at least in part on a viewing history of a first user associated with a user device;

receiving a request to present a page that includes a representation of the video;

in response to receiving the request, identifying a group of users connected to the first user associated with the user device;
determining, for the media content item, a viewership status of users in a group of users connected to a first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item;
determining a viewership status of each user in the group of users corresponding to the video, wherein the viewership status corresponds to one of a plurality of categories each indicating a different level of engagement with the video;



identifying a subset of users in the group of users based at least in part on the viewership status; and


causing the requested page to be presented on a computing device, wherein the requested page includes a first portion that includes the representation of the media content item and a second portion that indicates viewership information corresponding to the media content item, wherein the second portion includes a plurality of groups of indicators each corresponding {00329822-}26Attorney Docket No.: 0715150.326-US4 to a different level of engagement with the media content item, wherein each indicator in the group of indicators represents the viewership status of the user and corresponds to a user in the group of users.
 

causing the requested page to be presented on the user device, wherein the requested page includes: a first portion that includes the representation of the video; and a second portion that indicates viewership information corresponding to the video, wherein the second portion includes a plurality of groups of indicators each corresponding to a category of the plurality of categories each indicating a different level of engagement with the video, wherein each indicator in the group of indicators represents the viewership status of the user and corresponds to a user in the identified subset of users, and wherein a user included in a first group of indicators is inhibited from inclusion in a second group of indicators.  


Regarding Claim 15, U.S. Patent No. US 10,555,015 fails to disclose:
receiving a request to present a page that includes a representation of a media content item;
in analogous art, Ruffini discloses 
receiving a request to present a page that includes a representation of a media content item (see paragraph [0024]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of U.S. Patent No. US 10,555,015  with the teaching as taught by Ruffini in order to provide on-demand content or may serve and manage interactive content (e.g., a form of content with which a user can interact), thereby  consumers of content are given greater freedom to select particular programs or types of programs for viewing.
Claim 16 correspond to patent claim 16.
	Claim 17 correspond to patent claim 17.
	Claim 18 correspond to patent claim 18.
Claim 19 correspond to patent claim 19.
Claim 20 correspond to patent claim 20.
	Claim 21 correspond to patent claim 15 (last limitation).

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,095,930 in view of Ruffini et al. US 2015/0089517 A1.

Instant Application claim 1
U.S. Patent 11,095,930 claim 1
A method for indicating media viewership, the method comprising:
A method for indicating media viewership, the method comprising: 
receiving a request to present a page that includes a representation of a media content item;


identifying a media content item based at least in part on a viewing history of a first user associated with a user device;

receiving a request to present a page that includes a representation of the media content item;


determining, for the media content item, a viewership status of users in a group of users connected to a first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item; 
determining, for the media content item, a viewership status of users in a group of users connected to the first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item;


causing the requested page to be presented on a computing device, wherein the requested page includes a 





Regarding Claim 1, U.S. Patent No. US 11,095,930 fails to disclose:
receiving a request to present a page that includes a representation of a media content item;
in analogous art, Ruffini discloses 
receiving a request to present a page that includes a representation of a media content item (see paragraph [0024]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. US 11,095,930 with the teaching as taught by Ruffini in order to provide on-demand content 
Claim 2 correspond to patent claim 2.
	Claim 3 correspond to patent claim 3.
	Claim 4 correspond to patent claim 4.
Claim 5 correspond to patent claim 5.
Claim 6 correspond to patent claim 6.
	Claim 7 correspond to patent claim 1 (last limitation).

7.	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,095,930 in view of Ruffini et al. US 2015/0089517 A1.
The difference between claim 8 of the instant application claim and U.S. Patent 11,095,930 claim 8 is shown below.
Instant Application claim 8
U.S. Patent 11,095,930 claim 8
A system for indicating media viewership, 

the system comprising: 

A system for indicating media viewership, the system comprising:
a hardware processor that is configured to:
a hardware processor that is configured to: 
receive a request to present a page that includes a representation of the media content item;


 identify a media content item based at least in part on a viewing history of a first user associated with a user device; 

receive a request to present a page that includes a representation of the media content item;


determine, for the media content item, a viewership status of users in a group of users connected to a first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item;
determine, for the media content item, a viewership status of users in a group of users connected to the first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item;


 cause the requested page to be presented on a computing device, wherein the requested page includes a first portion that includes the representation of the media content item and a second portion that indicates viewership information corresponding to the media content item, wherein the second portion includes a plurality of groups of indicators each corresponding to a different level of engagement with the 




Regarding Claim 8, U.S. Patent No. US 11,095,930 fails to disclose:
receiving a request to present a page that includes a representation of a media content item;
in analogous art, Ruffini discloses 
receiving a request to present a page that includes a representation of a media content item (see paragraph [0024]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the system of U.S. Patent No. US 11,095,930 with the teaching as taught by Ruffini in order to provide on-demand content or may serve and manage interactive content (e.g., a form of content with which a user can interact), thereby  consumers of content are given greater freedom to select particular programs or types of programs for viewing.
Claim 9 correspond to patent claim 9.
	Claim 10 correspond to patent claim 10.
	Claim 11 correspond to patent claim 11.
Claim 12 correspond to patent claim 12.
Claim 13 correspond to patent claim 13.
.

8.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,095,930 in view of Ruffini et al. US 2015/0089517 A1.
The difference between claim 15 of the instant application claim and U.S. Patent 11,095,930 claim 15 is shown below.

Instant Application claim 15
U.S. Patent 11,095,930 claim 15
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for indicating media viewership, the method comprising:
A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for indicating media viewership, the method comprising:
receiving a request to present a page that includes a representation of a media content item;

 
identifying a media content item based at least in part on a viewing history of a first user associated with a user device;



receiving a request to present a page that includes a representation of the media content item; 
determining, for the media content item, a viewership status of users in a group of users connected to a first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item;
determining, for the media content item, a viewership status of users in a group of users connected to the first user, wherein the viewership status corresponds to one of a different level of engagement with the media content item;


causing the requested page to be presented on a computing device, wherein the requested page includes a first portion that includes the representation of the media content item and a second portion that indicates viewership information corresponding to the media content item, wherein the second portion includes a plurality of groups of indicators each corresponding {00329822-}26Attorney Docket No.: 0715150.326-US4 to a different level of engagement with the media content item, wherein each indicator in the group of indicators represents the viewership status of the 



Regarding Claim 15, U.S. Patent No. US 11,095,930 fails to disclose:
receiving a request to present a page that includes a representation of a media content item;
in analogous art, Ruffini discloses 
receiving a request to present a page that includes a representation of a media content item (see paragraph [0024]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable medium of U.S. Patent No. US 11,095,930 with the teaching as taught by Ruffini in order to provide on-demand content or may serve and manage interactive content (e.g., a form of content with which a user can interact), thereby  consumers of content are given greater freedom to select particular programs or types of programs for viewing.
Claim 16 correspond to patent claim 16.
	Claim 17 correspond to patent claim 17.
	Claim 18 correspond to patent claim 18.
Claim 19 correspond to patent claim 19.
Claim 20 correspond to patent claim 20.
	Claim 21 correspond to patent claim 15 (last limitation).
Conclusion

	Agarwal et al., US 20150213119 A1
	Tseng, US 20150058751 A1
	Stein et al., US 20140297739 A1
	Systrom, US 20140279039 A1
	Beguelin, US 9396195 B1

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424